Name: 89/181/EEC: Commission Decision of 28 February 1989 approving a specific programme for the processing of fruits and vegetables notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  plant product
 Date Published: 1989-03-09

 Avis juridique important|31989D018189/181/EEC: Commission Decision of 28 February 1989 approving a specific programme for the processing of fruits and vegetables notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) Official Journal L 065 , 09/03/1989 P. 0023 - 0024*****COMMISSION DECISION of 28 February 1989 approving a specific programme for the processing of fruits and vegetables notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (89/181/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as las amended by Regulation (EEC) No 560/87 of 23 February 1987 (2), and in particular Article 5 thereof, Whereas on 23 July 1987 the Spanish Government forwarded a specific programme concerning the processing of fruit and vegetables and submitted supplementary information on 6 August 1987, 30 October 1987 and 22 March; Whereas the aim of the specific programme in question is to rationalize and adapt the processing and marketing of fruit and vegetables in Spain so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme does not include investments in the processing of tomatoes, as a separate programme will be submitted for this sector; whereas consideration is to be given to the existing production quotas for other products covered by this programme whenever investments are proposed for this sector; Whereas approval of this programme does not extend to investments in the manufacture of products which are not listed in Annex II to the Treaty; Whereas approval of this programme cannot extend to cover research and development, particularly in the area of new products; whereas provision should be made for the funding of new products in accordance with the provisions of Article 7 (2) of Regulation (EEC) No 355/77; Whereas approval of this programme does not cover investments for transportation after processing as these are subject to special conditions; Whereas approval of this programme does not include investments relating to cereal and starch; Whereas this programme contains sufficient information as laid down in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation be achieved in the sector covering products processed from fruit and vegetables in Spain; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the processing of fruit and vegetables submitted by the Spanish Government on 23 July 1987, concerning which further particulars were provided on 6 August 1987, 30 October 1987 and 22 March 1988 pursuant to Regulation (EEC) No 355/77 is hereby approved. 2. Such approval does not extend to investments in: - the manufacture of products which are not listed in Annex II of the Treaty; - the processing of tomatoes; - research and development; (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.